            Case 1:17-cv-04503-JMF Document 117 Filed 04/14/20 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
ROBERT ZIMMERMAN,
                                                                       :
                                                                       :
                                    Plaintiff,
                                                                       :           17-CV-4503 (JMF)
                                                                       :
                  -v-
                                                                       :                ORDER
                                                                       :
UBS AG; UBS GROUP AG; UBS SECURITIES, LLC; :
UBS FINANCIAL SERVICES, INC.; UBS                                      :
AMERICAS HOLDING LLC; CHARLES SCHWAB & :
CO., INC.; ERNST & YOUNG LLP; CHARLES                                  :
SCHWAB; WALT BETTINGER; AXEL WEBER;                                    :
MICHEL DEMARE; TOM NARITIL; MARKUS                                     :
DIETHELM; SERGIO ERMOTTI; WILLIAM                                      :
PARRETT; ANN GODBEHER; ISABELLE ROMY;                                  :
BEATRICE WEDER DI MAURO; RETO                                          :
FRANCIONI; ROBERT MCCANN; MARIE-LAURE                                  :
DELAURE; TROY BUTNER,                                                  :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

       The Court has received the attached communication from Plaintiff Robert Zimmerman,
proceeding pro se, disputing the Court’s two orders denying him leave to appeal in forma pauperis.
See ECF No. 101, 116. The decision — from August 24, 2018 — still stands, and any further
requests from Mr. Zimmerman to reconsider this issue will be similarly denied.

        The Court will mail a copy of this Order to Plaintiff.

        SO ORDERED.

 Dated:     April 14, 2020
            New York, New York

                                                                      JESSE M. FURMAN
                                                                    United States District Judge
Case 1:17-cv-04503-JMF Document 117 Filed 04/14/20 Page 2 of 4
Case 1:17-cv-04503-JMF Document 117 Filed 04/14/20 Page 3 of 4
Case 1:17-cv-04503-JMF Document 117 Filed 04/14/20 Page 4 of 4
